09-1730-ag
    Khanal v. Holder
                                                                                  BIA
                                                                          A076 495 146
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 2 nd day of July, two thousand ten.

    PRESENT:
             JON O. NEWMAN,
             ROBERT D. SACK,
             REENA RAGGI,
                Circuit Judges.
    _____________________________________

    PRAKASH KHANAL,
             Petitioner,

                       v.                                  09-1730-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Usman B. Ahmad, Long Island City,
                                  New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Daniel E. Goldman, Senior
                                  Litigation Counsel; Brianne Whelan
                                  Cohen, Trial Attorney, Office of
                          Immigration Litigation, Civil
                          Division, United States Department
                          of Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

review is DENIED.

    Prakash Khanal, a native and citizen of Nepal, seeks

review of a March 27, 2009 order of the BIA denying his

motion to reopen. In re Prakash Khanal, No. A076 495 146

(B.I.A. Mar. 27, 2009).    We assume the parties’ familiarity

with the underlying facts and procedural history of this

case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion, mindful of the Supreme Court’s

admonition that such motions are “disfavored.”    Ali v.

Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (citing INS v.

Doherty, 502 U.S. 314, 322-23 (1992)).    We review for

substantial evidence the BIA’s evaluation of country

conditions evidence submitted with a motion to reopen.     Jian

Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

    A party may file only one motion to reopen removal

proceedings and generally must do so no later than 90 days


                                2
after the date on which the final administrative decision

was rendered in the proceeding sought to be reopened.        8

C.F.R. § 1003.2(c)(1),(2).   The time and number limitations

do not apply, however, to a motion to reopen “based on

changed circumstances arising in the country of nationality

or in the country to which deportation has been ordered, if

such evidence is material and was not available and could

not have been discovered or presented at the previous

hearing.”   8 C.F.R. § 1003.2(c)(3)(ii).    Petitioner concedes

that his motion to reopen was untimely but submits that the

BIA erred in concluding that his motion did not fall within

the exception for changed country conditions.     We disagree.

    The BIA properly concluded that Khanal’s alleged

membership in the Coalition for National Unity and

Reconciliation in Nepal (CNURN) was a change in his personal

circumstances, not a change in country conditions.     See

Zheng v. U.S. Dep’t of Justice, 416 F.3d 129, 130-31 (2d

Cir. 2005); Wei Guang Wang v. BIA, 437 F.3d 270, 272, 274

(2d Cir. 2006). Further, we detect no error in the BIA’s

determination that while conditions in Nepal had changed

since Khanal’s hearing, the changes were not material to his

claim.   See 8 C.F.R. § 1003.2(c)(3)(ii).    Khanal does not



                              3
dispute this materiality finding.     Rather, he argues that

the finding of changed country conditions alone required

remand.   The argument runs counter to the plain language of

the INA, which requires a showing that any change is

“material.”   8 U.S.C. § 1229a(c)(7)(C)(ii); see also 8

C.F.R. § 1003.2(c)(3)(ii).   Khanal’s assertions that “[t]he

country reports have shown that [he] believes that he will

be persecuted by Central Government of Nepal” and that “[he]

is known by the central government of Nepal concerning his

actions and support for a unified and peaceful government,”

Pet’r’s Br. at 9, are unsupported by the record.     Thus, we

cannot conclude that the BIA abused its discretion in

denying Khanal’s motion to reopen.     See Ali v. Gonzales, 448

F.3d at 517; cf. Zhao v. U.S. Dep’t of Justice, 265 F.3d 83,

93 (2d Cir. 2001) (observing that BIA abuses its discretion

when it acts in arbitrary or capricious manner).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.     Any pending request for

oral argument in this petition is DENIED in accordance with



                              4
Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5